(RECEIVE)

Taus Distnet Cor for the stole of Aloeka yar 02 202

Re: Eclios V. Wathece=er-a\ Hea een Ag gpuRT

February APRA A Conran Doe Richara Roe Fas rte Willianns
(shee OF Tntent to Suelfile (489

maint: Ta Cheuar OF 20'4, scott Williams, Set. Forster,
Comdaints aa Oren Ost Uren, Earl Houser, Oancy
inlstron, Jone Dae Rela Roe’ Violated
the rights of inmate Luna Ealias, by Col-
lectively Consdiv mY 4o assault Paintish while
In Custedy at Goose Creek Correctional at
Wasilla, Alaska witout couse.

Sagas oF YS ORR Ct EE Mpls, |
ay dollars, to lee paid to alain Without cle —

 

*® O Maru tna is Demanded
*% Dlaink th Demards ait ‘wologe. sed wn D-Booral

Hearing ail aka ls, texts, yelephoni
Communication +o Ise emov ee
on Naan oe pe ded in re 40°CN
lb, 25, 202.( L——-
te Plinth th

Case 3:21-cv-00053-RRB Document1 Filed 03/02/21 Page 1 of 2
6 a 9 4 ‘ . 8
Luna Ertigs—Suldurig~ Mesh 4 blood (asioile)
ALASKAN FRONTIER FREOPOST FIRST-CLASS MAIL

D204 /ON4

Goose. Creek Correctonal . ete sea Ee Geese $000.5
QQ3G| West Alsop Road

Wosi \la, Alaska,
*Emet “an oC oA05)

ZIP 99654
041M11450739

 

United states District Couch
2Q2Q West 7th Avenue Room *4
Prchorage Alaska 4q 515

 

Case 3:21-cv-0Q053-RRB...Pocument 1 Fileg OB(OR24, | FAQS 21.08, Ajj if fepetse|yafelponaplll
